Citation Nr: 1744096	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  17-05 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This decision, in pertinent part, continued a 10 percent evaluation for right ear hearing loss, and granted service connection for left ear hearing loss, effective September 5, 2012, the date of receipt of the Veteran's claim of entitlement to an increased rating for hearing loss.  The RO explained that, with the grant of service connection for left ear hearing loss, the disability would be evaluated as bilateral hearing loss disability from September 5, 2012.  Accordingly, the issue has been characterized above to reflect the newly granted service connection for left ear hearing loss disability and evaluation of the disability based on bilateral hearing loss disability from the date of receipt of the Veteran's claim for increase.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by Level VII hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter dated in March 2011 discussed the evidence necessary to support the Veteran's claim.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, available service treatment records and VA and private treatment records have been obtained and associated with the record.  The Board acknowledges the Veteran's reported remote history of treatment during the 1960s; however, review of the record indicates that records of that treatment were sought in connection with the Veteran's original claim for service connection in 1967.  A VA examination has been conducted, and the Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the history, interviewed the Veteran, and performed an appropriate evaluation.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  In fact, in February 2013, he indicated that he had no other information or evidence to provide in support of his claim.  The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Merits of the Increased Rating Claim

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. §4.2 (2016). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claim of entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2016).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in May 2013, the Veteran's history was reviewed.  His chief complaint was that he had to have the television loud and that it annoyed everybody.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
65
75
95
78
LEFT
25
35
55
65
45

Speech audiometry revealed recognition scores of 84 percent for the right ear and 94 percent for the left.

The Board observes that application of the regulation to the findings of the May 2013 examination results in a numeric designation of III for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2016).  However, as noted by the RO in its July 2013 rating decision, right ear hearing loss disability has been evaluated as 10 percent disabling for more than 20 years, and as such, this evaluation is protected.  38 C.F.R. § 3.951(b) (2016).  Thus, the 10 percent evaluation is continued.  

Additionally, the right ear shows an exceptional pattern of hearing impairment under38 C.F.R. § 4.86 (a).  Applying Table Via to the puretone threshold averages from the May 2013 VA examination, a Roman numeral VII is established for the right ear and because the left ear did not show an exceptional pattern of hearing impairment, a Roman numeral I is assigned from Table VI.  Under 38 C.F.R. § 4.85, Table VII, these findings still warrant only a 0 percent disability rating, and a higher disability rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the May 2013 examination report, the examiner noted that the Veteran's service-connected bilateral hearing loss impacts ordinary conditions of daily life, including having the television up louder resulting in annoying everyone watching television.  

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

The Board does not doubt the sincerity of the Veteran's assertions regarding the severity of his hearing loss, or its functional impact.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for higher compensation.  The more probative evidence consists of that prepared by the skilled audiologist, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


